United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-2370
                                   ___________

Michael D. Eanes,                     *
                                      *
            Appellant,                *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the
Jayne Montgomery, Clinical Director; * Western District of Missouri.
                                      *
            Appellee,                 *       [UNPUBLISHED]
                                      *
John Moss, Phase II Supervising       *
Counselor; D.B. Overbey, Primary      *
Counselor,                            *
                                      *
            Defendants.               *
                                 ___________

                          Submitted: April 5, 2000
                              Filed: April 14, 2000
                                  ___________

Before RICHARD S. ARNOLD, BOWMAN, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

      Michael Eanes, a Missouri inmate, appeals following the District Court’s1 grant
of summary judgment to Jayne Montgomery, Clinical Director of the Drug Treatment

      1
        The Honorable Russell G. Clark, United States District Judge for the Western
District of Missouri.
Program at the Ozark Correctional Center, in his 42 U.S.C. § 1983 (Supp. III 1997)
action. After reviewing the record and the parties’ briefs, we conclude summary
judgment was properly granted. Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -2-